Title: From James Madison to Edward Thornton, 30 July 1802 (Abstract)
From: Madison, James
To: Thornton, Edward


30 July 1802, Department of State. “I have the honor to enclose a copy of a letter from the District Attorney of Vermont reporting the result of the enquiries he was directed to make on the subject of a communication some time since received from you.”
 

   
   Letterbook copy (DNA: RG 59, DL, vol. 14). 1 p.



   
   For David Fay’s letter, see Levi Lincoln to JM, 6 July 1802, and nn.


